Appeal from a judgment of the County Court of Columbia County (Leaman, J.), rendered March 26, 1993, convicting defendant upon his plea of guilty of two counts of the crime of criminal sale of a controlled substance in the third degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Consequently, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted.
Mercure, J. P., White, Casey, Weiss and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.